Case 1:18-cv-10980-ER Document 37-7 Filed 05/15/20 Page 1 of 4




                    EXHIBIT G
      Case 1:18-cv-10980-ER Document 37-7 Filed 05/15/20 Page 2 of 4




3.   FPM Uses Requiring A Signed Paid License:
     (a)    Broadcast
           (i) Any local, regional, national, standard or cable broadcaster that does
           not have an ASCAP/BMI/SESAC .blanket. license as defined above.
            (ii)Television use premiering outside the U.S.
            (iii) Advertising and promo or other similar uses
            (iv) Infomercials


     (b)    All radio use
 Case 1:18-cv-10980-ER Document 37-7 Filed 05/15/20 Page 3 of 4



(c)     Direct-to-video, DVD, CD, CDR DVDR, downloads or other similar
       media, including replication, distribution, promotional, or sale;


(d)    Books / Magazines


(e)     Games / Toy Use


(f)     Non-broadcast Multimedia
       (i) Live events
       (ii) Power Point presentations
       (iii) Trade shows/conventions


 (g)     Music on hold


 (h)     Internet
       (i) Any website including but not limited to personal websites and any
       website used to promote a business, product, service, organization or
       club;
       (iii)Any videos including videos posted, viral or disseminated in any
       other fashion.
         (iii) Gaming / Shareware / Freeware
         (iv) Podcasting
         (v) Blogs


(i)     Email
       (i)        Greeting cards
       (ii)       Brochures


(j) Film Festivals / Competitions -
              Students securing FPM master recording and synchronization
              rights for a competition or festival, which has a corporate sponsor,
              awards prizes or prize money, or if they charge the public admission
              to view the entries, or if viewed on the Internet; are required to secure
        Case 1:18-cv-10980-ER Document 37-7 Filed 05/15/20 Page 4 of 4




8.      The content available through the Site is the property of FPM or its licensors
and is protected by copyright and other intellectual property laws. You acknowledge
that FPM retains exclusive ownership of the Site and all intellectual property rights
associated therewith. In the event that you are deemed to own or control any rights,
you agree that all rights therein will be deemed irrevocable transferred to FPM by
virtue of this agreement. You will execute and deliver to FPM such instruments of
transfer and other documents regarding the rights of FPM or its designees as FPM
may request. FPM may sign such documents in your name (and you hereby appoint
FPM as its agent and attorney-in-fact for such purposes) and make appropriate
disposition of them consistent with this agreement. Except as expressly provided
herein, you are not granted any rights or license to patents, copyrights, trade secrets or
trademarks with respect to the Site or its contents, and FPM reserves all rights not
expressly granted hereunder. You shall promptly notify FPM in writing upon your
discovery of any unauthorized use or infringement of the Site or its contents or FPM.s
patent, copyright, trade secret, trademarks or other intellectual property rights. The
Site contains proprietary and confidential information that is protected by copyright
laws and international treaty provisions.
